DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Abstract
The abstract paragraph, filed on 12/31/2020, is amended to be in a separate abstract sheet.
Claims
Claim 1, in 17th line, after “…, wherein” and prior to “pivotal”, [[the]] is deleted and in place inserted --a--
	Claim 1, in 25th line, after “item out of the bowl and into” and prior to “hot fluid”, [[a]] is deleted and in place inserted --the--
	Claim 9, after “wherein a top side of the” and prior to “plate has a concave shape”, inserted --movable--
	Claim 16, in 24th line, after “…, wherein” and prior to “pivotal attachment”, [[the]] is deleted and in place inserted --a--
Claim 16, in 31st line, after “…which” and prior to “food item is contained within the bowl”, [[a]] is deleted and in place inserted --the--
Claim 16, in 33rd line, after “…the food item out of the bowl and into” and prior to “hot fluid”, [[a]] is deleted and in place inserted --the--
Claim 16, in 37th line, after “ejecting the food item out of the bowl and into” and prior to “hot fluid”, [[a]] is deleted and in place inserted --the--
Allowable Subject Matter
Claims 1, 3, 5-10, and 16-19 are allowed.
	The reasons for allowance stay the same as the reasons for allowance provided in Notice of Allowance, mailed on 05/03/2022.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        05/14/2022